             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 1 of 7




 1   Brian J. Stretch, SBN 163973                      Jesse Bless (pro hac vice)
     bstretch@sidley.com                               AMERICAN IMMIGRATION LAWYERS
 2   Naomi A. Igra, SBN 269095                         ASSOCIATION
     naomi.igra@sidley.com                             1301 G Street, Suite 300
 3   Chelsea Davis, SBN 330968                         Washington, D.C. 20005
     chelsea.davis@sidley.com
 4   SIDLEY AUSTIN LLP                                 Samina M. Bharmal (pro hac vice)
     555 California Street, Suite 2000                 sbharmal@sidley.com
 5   San Francisco, California 94104                   SIDLEY AUSTIN LLP
     Telephone: +1 415 772-1200                        1501 K Street NW
 6   Facsimile: +1 415 772-7400                        Washington, D.C. 20005
                                                       Telephone: +1 202 736 8000
 7   Attorneys for Plaintiffs

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                                OAKLAND

11    IMMIGRANT LEGAL RESOURCE CENTER;                   Case No. 4:20-cv-05883-JSW
      EAST BAY SANCTUARY COVENANT;
12    COALITION FOR HUMANE IMMIGRANT                     DECLARATION OF BRIAN J. STRETCH
      RIGHTS; CATHOLIC LEGAL IMMIGRATION
13    NETWORK, INC.; INTERNATIONAL
      RESCUE COMMITTEE; ONEAMERICA;
14    ASIAN COUNSELING AND REFERRAL
      SERVICE; ILLINOIS COALITION FOR
15    IMMIGRANT AND REFUGEE RIGHTS,

16                   Plaintiffs,
              v.
17
      CHAD F. WOLF, under the title of Acting
18    Secretary of Homeland Security; U.S.
      DEPARTMENT OF HOMELAND SECURITY;
19    KENNETH T. CUCCINELLI, under the title of
      Senior Official Performing the Duties of the
20    Deputy Secretary of Homeland Security; U.S.
      CITIZENSHIP & IMMIGRATION SERVICES,
21
                     Defendants.
22

23

24

25

26

27

28
                          DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 2 of 7




 1
                                   DECLARATION OF BRIAN J. STRETCH
 2
            I, Brian J. Stretch, declare as follows:
 3
            1.      I am an attorney licensed to practice law in all the courts of the State of California. I am a
 4
     partner with the law firm of Sidley Austin LLP, counsel of record for Plaintiffs Immigrant Legal
 5
     Resource Center (“ILRC”), East Bay Sanctuary Covenant (“EBSC”), Coalition for Humane Immigrant
 6
     Rights (“CHIRLA”), Catholic Legal Immigration Network, Inc. (“CLINIC”), International Rescue
 7
     Committee (“IRC”), OneAmerica, Asian Counseling and Referral Service (“ACRS”), and Illinois
 8
     Coalition for Immigrant and Refugee Rights (“ICIRR”) in this case. This declaration is submitted in
 9
     support of Plaintiffs’ Motion for Preliminary Injunction. The facts set forth in this declaration are within
10
     my personal knowledge. If called as a witness, I could and would competently testify as follows.
11
            2.      Attached hereto as Exhibit 1 is a true and correct copy of the Government Accountability
12
     Office’s Decision in the matter of Department of Homeland Security—Legality of Service of Acting
13
     Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy
14
     Secretary of Homeland Security, File No. B-331650, issued August 14, 2020, and available at
15
     https://www.gao.gov/assets/710/708830.pdf (“GAO Decision”).
16
            3.      Attached hereto as Exhibit 2 is a true and correct copy of the Government Accountability
17
     Office’s Decision in the matter of Department of Homeland Security—Legality of Service of Acting
18
     Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy
19
     Secretary of Homeland Security—Reconsideration, File No. B-332451, issued August 21, 2020, and
20
     available at https://www.gao.gov/assets/710/708944.pdf (“GAO Reconsideration”).
21
            4.      Attached hereto as Exhibit 3 is a true and correct copy of the U.S. Department of
22
     Homeland Security Letter Sent to Honorable Richard C. Shelby, Chairman of the Committee of
23
     Appropriations, dated June 24, 2020, and available at
24
     https://www.uscis.gov/sites/default/files/document/notices/DHS_letter.pdf (“DHS Letter to Sen.
25
     Shelby”).
26

27

28                                                        1
                          DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 3 of 7




 1          5.     Attached hereto as Exhibit 4 is a true and correct copy of a December 30, 2019 comment

 2   letter submitted to DHS by the Asylum Seeker Advocacy Project in response to the November 14, 2019

 3   proposed rule, DHS Docket No. USCIS-2019-0010-7898, and available at

 4   https://beta.regulations.gov/document/USCIS-2019-0010-7898 (“ASAP Comments”).

 5          6.     Attached hereto as Exhibit 5 is a true and correct copy of a December 16, 2019 comment

 6   letter submitted to DHS by the Lawyers for Civil Rights in response to the November 14, 2019 proposed

 7   rule, DHS Docket No. USCIS-2019-0010-5324, and available at

 8   https://beta.regulations.gov/document/USCIS-2019-0010-5324 (“Lawyers for Civil Rights Comments”).

 9          7.     Attached hereto as Exhibit 6 is a true and correct copy of a December 30, 2019 comment

10   letter submitted to DHS by the Naturalization Working Group in response to the November 14, 2019

11   proposed rule, DHS Docket No. USCIS-2019-0010-11097, and available at

12   https://beta.regulations.gov/document/USCIS-2019-0010-11097 (“NWG Comments”).

13          8.     Attached hereto as Exhibit 7 is a true and correct copy of a December 26, 2019 comment

14   letter submitted to DHS by the Robin Hood Foundation and the Immigration Policy Lab at Stanford

15   University in response to the November 14, 2019 proposed rule, DHS Docket No. USCIS-2019-0010-

16   6909, and available at https://beta.regulations.gov/document/USCIS-2019-0010-6909 (“RHF

17   Comments”).

18          9.     Attached hereto as Exhibit 8 is a true and correct copy of a December 30, 2019 comment

19   letter submitted to DHS by Lutheran Social Services of New York in response to the November 14,

20   2019 proposed rule, DHS Docket No. 2019-0010-10255, and available at

21   https://beta.regulations.gov/document/USCIS-2019-0010-10255 (“Lutheran Comments”).

22          10.    Attached hereto as Exhibit 9 is a true and correct copy of a December 30, 2019 comment

23   letter submitted to DHS by Plaintiff OneAmerica in response to the November 14, 2019 proposed rule,

24   DHS Docket No. 2019-0010-10310, and available at https://beta.regulations.gov/document/USCIS-

25   2019-0010-10310 (“OneAmerica Comments”).

26          11.    Attached hereto as Exhibit 10 is a true and correct copy of a December 30, 2019

27   comment letter submitted to DHS by Justice Center of Southeast Massachusetts LLC in response to the

28                                                     2
                        DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 4 of 7




 1   November 14, 2019 proposed rule, DHS Docket No. 2019-0010-9754, and available at

 2   https://beta.regulations.gov/document/USCIS-2019-0010-9754 (“Justice Center Comments”).

 3          12.    Attached hereto as Exhibit 11 is a true and correct copy of a December 30, 2019

 4   comment letter submitted to DHS by Boundless Immigration Inc. in response to the November 14, 2019

 5   proposed rule, DHS Docket No. 2019-0010-10698, and available at

 6   https://beta.regulations.gov/document/USCIS-2019-0010-10698 (“Boundless Comments”).

 7          13.    Attached hereto as Exhibit 12 is a true and correct copy of a December 30, 2019

 8   comment letter submitted to DHS by Northwest Immigrant Rights Project in response to the November

 9   14, 2019 proposed rule, DHS Docket No. 2019-0010-10723, and available at

10   https://beta.regulations.gov/document/USCIS-2019-0010-10723 (“NIRP Comments”).

11          14.    Attached hereto as Exhibit 13 is a true and correct copy of a December 23, 2019

12   comment letter submitted to DHS by Plaintiff ILRC in response to the November 14, 2019 proposed

13   rule, DHS Docket No. 2019-0010-7084, and available at https://beta.regulations.gov/document/USCIS-

14   2019-0010-7084 (“ILRC Comments”).

15          15.    Attached hereto as Exhibit 14 is a true and correct copy of a December 18, 2019

16   comment letter submitted to DHS by Plaintiff Catholic Legal Immigration Network, Inc. in response to

17   the November 14, 2019 proposed rule, DHS Docket No. 2019-0010-5894, and available at

18   https://beta.regulations.gov/document/USCIS-2019-0010-5894 (“CLINIC Comments”).

19          16.    Attached hereto as Exhibit 15 is a true and correct copy of a December 30, 2019

20   comment letter submitted to DHS by Immigrant Legal Advocacy Project in response to the November

21   14, 2019 proposed rule, DHS Docket No. 2019-0010-9777, and available at

22   https://beta.regulations.gov/document/USCIS-2019-0010-9777 (“ILAP Comments”).

23          17.    Attached hereto as Exhibit 16 is a true and correct copy of a December 27, 2019

24   comment letter submitted to DHS by Immigration Equality in response to the November 14, 2019

25   proposed rule, DHS Docket No. 2019-0010-10794, and available at

26   https://beta.regulations.gov/document/USCIS-2019-0010-10794 (“Immigration Equality Comments”).

27

28                                                     3
                        DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 5 of 7




 1          18.    Attached hereto as Exhibit 17 is a true and correct copy of a December 16, 2019

 2   comment letter submitted to DHS by Latino Justice PRLDEF in response to the November 14, 2019

 3   proposed rule, DHS Docket No. 2019-0010-5755, and available at

 4   https://beta.regulations.gov/document/USCIS-2019-0010-5755 (“Latino Justice Comments”).

 5          19.    Attached hereto as Exhibit 18 is a true and correct copy of a December 20, 2019

 6   comment letter submitted to DHS by International Refugee Assistance Project in response to the

 7   November 14, 2019 proposed rule, DHS Docket No. 2019-0010-6858, and available at

 8   https://beta.regulations.gov/document/USCIS-2019-0010-6858 (“IRAP Comments”).

 9          20.    Attached hereto as Exhibit 19 is a true and correct copy of a December 19, 2019

10   comment letter submitted to DHS by Project Citizenship in response to the November 14, 2019

11   proposed rule, DHS Docket No. 2019-0010-5903, and available at

12   https://beta.regulations.gov/document/USCIS-2019-0010-5903 (“Project Citizenship Comments”).

13          21.    Attached hereto as Exhibit 20 is a true and correct copy of a February 5, 2020 comment

14   letter submitted to DHS by the New York City Gay and Lesbian Anti-Violence Project in response to

15   the November 14, 2019 proposed rule, DHS Docket No. 2019-0010-11559, and available at

16   https://beta.regulations.gov/document/USCIS-2019-0010-11559 (“Anti-Violence Project Comments”).

17          22.    Attached hereto as Exhibit 21 is a true and correct copy of a December 28, 2019

18   comment letter submitted to DHS by Professor Robert Smith of Baruch College and the Graduate

19   Center, at the City University of New York, in response to the November 14, 2019 proposed rule, DHS

20   Docket No. 2019-0010-10715, and available at https://beta.regulations.gov/document/USCIS-2019-

21   0010-10715 (“Smith Comments”).

22          23.    Attached hereto as Exhibit 22 is a true and correct copy of a December 30, 2019

23   comment letter submitted to DHS by National Immigration Law Center in response to the November 14,

24   2019 proposed rule, DHS Docket No. 2019-0010-10181, and available at

25   https://beta.regulations.gov/document/USCIS-2019-0010-10181 (“NILC Comments”).

26          24.    Attached hereto as Exhibit 23 is a true and correct copy of a December 27, 2019

27   comment letter submitted to DHS by the Office of Immigrant Affairs of the City of Philadelphia,

28                                                     4
                         DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 6 of 7




 1   Pennsylvania, in response to the November 14, 2019 proposed rule, DHS Docket No. 2019-0010-7628,

 2   and available at https://beta.regulations.gov/document/USCIS-2019-0010-7628 (“Philadelphia Office of

 3   Immigrant Affairs Comments”).

 4          25.    Attached hereto as Exhibit 24 is a true and correct copy of a December 23, 2019

 5   comment letter submitted to DHS by the City of San Antonio, Texas in response to the November 14,

 6   2019 proposed rule, DHS Docket No. 2019-0010-7092, https://beta.regulations.gov/document/USCIS-

 7   2019-0010-7092 (“San Antonio Comments”).

 8          26.    Attached hereto as Exhibit 25 is a true and correct copy of a December 19, 2019

 9   comment letter submitted to DHS by Lutheran Immigration and Refugee Service in response to the

10   November 14, 2019 proposed rule, DHS Docket No. 2019-0010-6148, and available at

11   https://beta.regulations.gov/document/USCIS-2019-0010-6148 (“LIRS Comments”).

12          27.    Attached hereto as Exhibit 26 is a true and correct copy of a December 29, 2019

13   comment letter submitted to DHS by Tahirih Justice Center in response to the November 14, 2019

14   proposed rule, DHS Docket No. 2019-0010-7859, and available at

15   https://beta.regulations.gov/document/USCIS-2019-0010-7859 (“Tahirih Comments”).

16          28.    Attached hereto as Exhibit 27 is a true and correct copy of a December 30, 2019

17   comment letter submitted to DHS by plaintiff ACRS in response to the November 14, 2019 proposed

18   rule, DHS Docket No. 2019-0010-7849, and available at https://beta.regulations.gov/document/USCIS-

19   2019-0010-7849 (“ACRS Comments”).

20          29.    Attached hereto as Exhibit 28 is a true and correct copy of a December 23, 2019

21   comment letter submitted to DHS by the City of Seattle, Washington in response to the November 14,

22   2019 proposed rule, DHS Docket No. 2019-0010-6657, and available at

23   https://beta.regulations.gov/document/USCIS-2019-0010-6657 (“Seattle Comments”).

24          30.    Attached hereto as Exhibit 29 is a true and correct copy of a December 23, 2019

25   comment letter submitted to DHS by the City of Boston, Massachusetts in response to the November 14,

26   2019 proposed rule, DHS Docket No. 2019-0010-10068, and available at

27   https://beta.regulations.gov/document/USCIS-2019-0010-10068 (“Boston Comments”).

28                                                     5
                        DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
             Case 4:20-cv-05883-JSW Document 27-1 Filed 08/25/20 Page 7 of 7




 1          31.     Attached hereto as Exhibit 30 is a true and correct copy of a December 30, 2019

 2   comment letter submitted to DHS by Los Angeles County, California in response to the November 14,

 3   2019 proposed rule, DHS Docket No. 2019-0010-10139, and available at

 4   https://beta.regulations.gov/document/USCIS-2019-0010-10139 (“LA County Comments”).

 5          32.     Attached hereto as Exhibit 31 is a true and correct copy of the Letter from Patrick Leahy,

 6   Vice Chairman, U.S. Senate Comm. on Appropriations, and Jon Tester, Ranking Member, U.S. Senate

 7   Comm. on Appropriations, to Chad F. Wolf, Acting Sec’y, Dep’t of Homeland Sec., and Joseph Edlow,

 8   Deputy Dir. for Policy, U.S. Citizen and Immigration Services dated July 21, 2020 (“Senator Leahy July

 9   Letter”).

10          33.     Attached hereto as Exhibit 32 is a true and correct copy of the Letter from Patrick Leahy,

11   Vice Chairman, U.S. Senate Committee on Appropriations, to Chad F. Wolf, Acting Sec’y, Dep’t of

12   Homeland Sec., and Joseph Edlow, Deputy Dir. for Policy, U.S. Citizen and Immigration Services dated

13   August 18, 2020 (“Senator Leahy August Letter”).

14          34.     Attached hereto as Exhibit 33 is a true and correct copy of a December 30, 2019

15   comment letter submitted to DHS by the City and County of San Francisco, California, in response to

16   the November 14, 2019 proposed rule, DHS Docket No. 2019-0010-10450, and available at

17   https://beta.regulations.gov/document/USCIS-2019-0010-10450 (“San Francisco Comments”).
18          I declare under penalty of perjury under the laws of the United States that the foregoing is true

19   and correct. Executed on this 25th day of August, 2020, at San Francisco, California.

20

21                                                           /s/ Brian J. Stretch

22                                                           Brian J. Stretch
23

24

25

26

27

28                                                       6
                         DECLARATION OF BRIAN J. STRETCH – Case No. 4:20-cv-05883-JSW
